Case 18-00690   Doc 25   Filed 03/05/19 Entered 03/05/19 15:50:22   Desc Main
                          Document     Page 1 of 10
Case 18-00690   Doc 25   Filed 03/05/19 Entered 03/05/19 15:50:22   Desc Main
                          Document     Page 2 of 10
Case 18-00690   Doc 25   Filed 03/05/19 Entered 03/05/19 15:50:22   Desc Main
                          Document     Page 3 of 10
Case 18-00690   Doc 25   Filed 03/05/19 Entered 03/05/19 15:50:22   Desc Main
                          Document     Page 4 of 10
Case 18-00690   Doc 25   Filed 03/05/19 Entered 03/05/19 15:50:22   Desc Main
                          Document     Page 5 of 10
Case 18-00690   Doc 25   Filed 03/05/19 Entered 03/05/19 15:50:22   Desc Main
                          Document     Page 6 of 10
Case 18-00690   Doc 25   Filed 03/05/19 Entered 03/05/19 15:50:22   Desc Main
                          Document     Page 7 of 10
Case 18-00690   Doc 25   Filed 03/05/19 Entered 03/05/19 15:50:22   Desc Main
                          Document     Page 8 of 10
Case 18-00690   Doc 25   Filed 03/05/19 Entered 03/05/19 15:50:22   Desc Main
                          Document     Page 9 of 10
Case 18-00690   Doc 25   Filed 03/05/19 Entered 03/05/19 15:50:22   Desc Main
                          Document     Page 10 of 10
